



FirstEnergy Corp.
Executive and Directors Incentive Compensation Plan (Plan)
Restricted Stock Agreement








Amendment Dated as of February 26, 2008 to
Restricted Stock Agreement 32 (RS32) Dated March 1, 2005




FirstEnergy Corp. (“Company”), as authorized by the Compensation Committee of
its Board of Directors on February 18, 2008, and in accordance with Section 3.3
of the above captioned Plan, and per the terms of your Employment Agreement
dated February 26, 2008, amends Restricted Stock Agreement 32 between the
Company and Gary R. Leidich (“Recipient”) as follows:

 
A.  Under the GENERAL TERMS heading, replace the Restricted Period subheading
and text in its entirety with the following:


“Restricted Period


Restricted Shares shall not be sold, transferred, pledged, or assigned, until
the earliest of:
 
a)
March 1, 2010;

b)
The date of the Recipient’s death;

c)
The date that a Change in Control occurs;

 
d)
The date that the Recipient’s employment is terminated due to Disability (as
defined under Section 8.10 of the Plan); or

 
e)
The date that your employment is terminated by the Company without Cause prior
to March 1, 2010. “


                 B.  Under the GENERAL TERMS heading, replace the Forfeiture
subheading and text in its entirety with the following:


“Forfeiture


The Recipient shall forfeit all of the Restricted Stock and any right to
dividends on the Restricted Stock upon the occurrence of any the following
events before the expiration of the Period of Restriction:


· 
 
       
Termination of employment with the Company or its subsidiaries for any
reason.  Notwithstanding the foregoing, no forfeiture shall occur if termination
of employment with the Company is due to death, Disability (as defined under the
then established rules of the Company or any of its subsidiaries, as the case
may be) or under circumstances where Recipient is involuntarily terminated by
the Company without Cause prior to March 1, 2010.



·        
Any attempt to sell, transfer, pledge, or assign the Restricted Shares in
violation of the above.




 
 

--------------------------------------------------------------------------------

 

If the Recipient’s employment is involuntary terminated the Restricted Stock in
this Agreement will become fully vested.  Additionally, the Recipient will be
entitled to all restricted dividends on this Award, as of the date of
termination.  The shares will be issued as soon as practicable after the
termination, subject to satisfying the applicable tax withholding requirements
and subject to Section 3.8 of the Plan.


Upon the occurrence of any of the above before the expiration of the Period of
Restriction, the Restricted Stock shall be forfeited by the Recipient to the
Company and the Recipient’s interest in the Restricted Stock and dividends
earned on the Restricted Stock shall terminate immediately in accordance with
the foregoing, unless such forfeiture is waived in the sole discretion of the
Committee.”






    FirstEnergy Corp.








    By _______________________________
                                  Corporate Secretary






I acknowledge receipt of this Modification Agreement and I accept and agree with
the terms and conditions stated above.






  ________________________________
________________                                                                                        
   (Signature of Recipient)
            (Date)





 
 

--------------------------------------------------------------------------------

 
